DETAILED ACTION
This office action is in response to the application filed August 20, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 700 in Fig. 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Objections
Claim 16 is objected to because of the following minor informalities:  Line 3 contains the typographical error “anger,” which should be amended to recite “hanger.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first clip selectively secured within the interior coupling cavity of the primary hanger substantially above the bottom edges of the pair of arms.”  This limitation is indefinite because it is impossible to determine the metes and bounds of “substantially above.”  For example, is 1 inch considered “substantially see para. 0035), however this definition does not render the limitation definite because the definition does not provide, for example, a numerical range of what would be considered “substantially.”
Claim 3 recites the limitation “wherein the first clip is substantially hidden from view with the interior coupling cavity.”  This limitation is indefinite because it is impossible to determine the metes and bounds of “substantially hidden within the interior coupling cavity.”  For example, would this limitation be met if the first clip was only partially disposed inside the interior coupling cavity, with the portion within the interior coupling cavity being completely hidden?  Or would the limitation be met if the first clip was completely disposed within the interior coupling cavity but part of it was still visible from outside of the interior coupling cavity?
Claim 15 recites the limitations “wherein the first clip is substantially hidden from view within the first interior coupling cavity, and the second clip is substantially hidden from view within the second interior coupling cavity.”  For reasoning similar to that detailed above regarding claim 3, these limitations are indefinite because it is impossible to determine the metes and bounds of “substantially hidden.”
Claim 18 recites the limitation “the first clip is secured within the interior coupling cavity of one of the first primary hanger and the second primary hanger such that the first clip is substantially hidden from view by the primary hanger.”  This limitation is indefinite because it is impossible to determine the metes and bounds of “substantially hidden from view.”  For example, would this limitation be met if the first clip was only partially disposed inside the interior coupling cavity, with the portion within the interior 
Dependent claims are rejected at least for depending from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-18 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,832,604 Gouldson.
Regarding claim 1, Gouldson discloses a hanger assembly (10 of Figs. 1-2) comprising:
a primary hanger (20) including:
	a hook (22) configured to selectively receive a support rod;
	a pair of arms (26,28) coupled to the hook and extending outwardly therefrom to form two, opposite free arm ends (annotated Fig. 1, see below), wherein the pair of arms defines an interior coupling cavity (29) extending into an interior of the pair of arms upwardly from bottom edges of the pair of arms (as depicted in annotated Fig. 1, interior coupling cavity 29 is disposed in an interior of pair of arms 26,28 at least because it is disposed inwardly of the free arm ends, and it is also disposed above the bottom edges of arms 26,28);
an auxiliary hanger (30) configured to support a garment (col. 3, lines 53-65),
a coupling member (40) defining a first end and a second end opposite and spaced from the first end (as depicted in Fig. 1, the first end is the end closest to primary hanger 20 and the second end is the end closest to secondary hanger 30); the first end includes a first clip (42) (col. 4, lines 1-25) selectively secured within the interior coupling cavity of the primary hanger substantially above the bottom edges of the pair of arms, and the second end is secured to the auxiliary hanger (see Figs. 1-2; col. 3, lines 62 – col. 4, line 25).

    PNG
    media_image1.png
    960
    711
    media_image1.png
    Greyscale

Regarding claim 2, Gouldson further discloses a hanger assembly wherein the interior coupling cavity includes an opening (annotated Fig. 2, see below) thereto formed adjacent the bottom edges of the pair of arms (Examiner notes that the term “adjacent” is very broad), and the coupling member includes an elongated segment (44) extending from the first clip, out of the opening, and to the second end of the coupling member (see Figs. 1-2; col. 3, line 62 – col. 4, line 67).

    PNG
    media_image2.png
    560
    819
    media_image2.png
    Greyscale

Regarding claim 3, Gouldson further discloses a hanger assembly wherein the first clip is substantially hidden from view within the interior coupling cavity (see Figs. 1-2; inasmuch as currently claimed, Examiner respectfully asserts that substantial portions of first clip 42 are hidden when first clip is disposed within interior coupling cavity 29).

Regarding claim 4, Gouldson further discloses a hanger assembly wherein the pair of arms includes a primary panel facing one of a front side of the primary hanger and a rear side of the primary hanger (see Figs. 1-2; the combination of arms 26,28 and body 24 can be considered a primary panel), the primary panel defines an aperture (annotated Figs. 1-2) in an interior portion of the primary panel (annotated Fig. 1; inasmuch as currently claimed, the aperture is considered to be disposed in an “interior portion” of the primary panel because it is disposed inwardly of the free arm ends of the primary panel), the first clip includes a coupling tab (annotated Fig. 1) with a protruding flange (57), and the protruding flange is secured within the aperture (annotated Figs. 1-2; col. 4, lines 34-45).

Regarding claim 12, Gouldson further discloses a hanger assembly wherein the auxiliary hanger is characterized by an absence of a hook for hanging the auxiliary hanger (see Fig. 1).

Regarding claim 13, Gouldson further discloses a hanger assembly wherein the interior coupling cavity is a first interior coupling cavity, the auxiliary member includes a second interior coupling cavity (39) being open toward and extending downwardly from a top surface of the auxiliary hanger (see Figs. 1-2), the coupling member includes a second clip (42) at the second end thereof (see Figs. 1-2; col. 4, lines 1-67), the second clip being substantially maintained within the second interior coupling cavity to couple see Figs. 1-2; col. 4, lines 1-67).

Regarding claim 14, Gouldson further discloses a hanger assembly wherein the second clip is selectively secured within the second coupling member (see Figs. 1-2; col. 4, lines 1-67).

Regarding claim 15, Gouldson further discloses a hanger assembly wherein the first clip is substantially hidden from view within the first interior coupling cavity, and the second clip is substantially hidden from view within the second interior coupling cavity (see Figs. 1-2; inasmuch as currently claimed, Examiner respectfully asserts that substantial portions of first and second clips 42 are hidden when first clip 42 is disposed within interior coupling cavity 29 and the second clip 42 is disposed within interior coupling cavity 39, respectively).

Regarding claim 16, Gouldson further discloses a hanger assembly wherein:
	the primary hanger is a first primary hanger, 
	the auxiliary hanger is a first auxiliary anger,
	the interior coupling cavity is a first interior coupling cavity, and 
the hanger assembly is provided in combination with a second primary hanger having a different geometry than the first primary hanger and a second auxiliary member having a different geometry than the first auxiliary hanger, and 
col. 3, lines 53-67; Gouldson discloses that primary hanger 20 and secondary hanger 30 may be a variety of different styles of hangers).

Regarding claim 17, Gouldson further discloses a hanger assembly wherein at least one of the primary hanger and the auxiliary hanger includes one of clamps and clips for securing a garment to the at least one of the primary hanger and the auxiliary hanger (col. 3, lines 53-67).

Regarding claim 18, Gouldson discloses a hanger system (10 of Figs. 1-2) comprising: 
a first primary hanger (20) and a second primary hanger each having different geometries (col. 3, lines 53-67; Gouldson discloses that primary hangers 20 can be providing in a variety of different styles) and each including:
	a hook (22) configured to selectively receive a support rod;
	two opposite panels collectively defining one or more arms for supporting a garment (inasmuch as currently claimed, each arm 26,28 can be considered a panel at least because they are separated by body 24), wherein the pair of arms defines an interior coupling cavity (29) extending into an interior of the pair of arms, upwardly from bottom edges of the pair of arms (as depicted in annotated Fig. 1, interior coupling cavity 29 is disposed in an interior of pair of arms 26,28 at least because it is disposed inwardly of the free arm ends, and it is also disposed above the bottom edges of arms 26,28);
an auxiliary hanger (30) configured to support a garment (col. 3, lines 53-67),
a coupling member (40) defining a first end and a second end opposite and spaced from the first end (as depicted in Fig. 1, the first end is the end closest to primary hanger 20 and the second end is the end closest to secondary hanger 30), wherein the first end includes a first clip (42) (col. 4, lines 1-25) configured to be selectively secured within the interior coupling cavity of each of the first primary hanger and the second primary hanger, and the first clip is secured within the interior coupling cavity of one of the first primary hanger and the second primary hanger such that the first clip is substantially hidden from view by the primary hanger (see Figs. 1-2; inasmuch as currently claimed, Examiner respectfully asserts that substantial portions of first clip 42 are hidden when first clip is disposed within interior coupling cavity 29).

Examiner’s Note
Examiner respectfully notes that although claims 5-11, 19, and 20 are currently free from prior art-based rejections, the claims remain subject to the rejection under 35 USC 112(b).  Examiner further respectfully notes that substantive amendments to claims 5-11, 19, and 20, or claim(s) from which they depend may result in prior art-based rejection(s) in future office action(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732